Title: I. Notes concerning Boundaries, [1784?]
From: Jefferson, Thomas
To: 


          
            [1784?]
           Prender of possession, and assumption of boundary, by the Jus gentium of America, gives a right of preemption against all nations and individuals but not of occupation against the native inhabitants.
          Charters from the crown, whether to proprietors or people, are fundamental rights, vesting in all, and not alterable but by consent of all parties.
          Consent of people, expressed by acquiescence.
          In infant state of settlements the Crown was in the practice of curtailing prior grants by subsequent.
          A subsequent grant, extending across the whole of a prior grant and thus cutting off territory tho’ not included in 2d grant, implies or is evidence of an intention in the Crown to limit the 1st. state by the 2d. and the 1st. grant is rescinded as to the territory cut off
          thus Georgia bounded S. Carola.
          Pensylva. bounded Connecticut
         